UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California92037 (Address of principal executive offices)(Zip code) The Corporation Trust Company Corporation Trust Center Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Registrant's telephone number, including area code:(858) 456-6000 Date of fiscal year end:3/31/10 Date of reporting period:9/30/09 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after thetransmission to stockholders of any report that is required to be transmitted tostockholdersunder Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §. ITEM 1.Reports to Shareholders THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) September 30, 2009 Assets Portfolio investments at fair value (cost $11,233,931) $ 14,557,161 Cash and cash equivalents 3,010,372 Deferred compensation plan assets, at market value 360,758 Due from affiliates 163,326 Prepaid expenses and other assets 59,227 Prepaid income tax 5,938 Accrued interest receivable 983 Total Assets $ 18,157,765 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 360,758 Deferred tax liability 5,665 Accounts payable and accrued expenses: Audit and tax 153,350 Legal 58,731 Other 13,667 Total liabilities 592,171 Shareholders’ Equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 195,624 Beneficial Shareholders (108,159.8075 shares) 17,369,970 Total Shareholders’ Equity (net asset value) 17,565,594 Total Liabilities and Shareholders’ Equity $ 18,157,765 Net Asset Value per Share of Beneficial Interest $ 160.60 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Six Months Ended September 30, 2009 Three Months Six Months Ended Ended September 30, September 30, 2009 2009 Investment Income and Expenses Income: Interest from cash and cash equivalents $ 3,211 $ 8,034 Income from portfolio investment 41,594 41,608 Total income 44,805 49,642 Expenses: Legal fees 19,097 128,474 Audit and tax fees 58,925 95,850 Management fee 35,414 72,736 Administrative fees 31,508 60,673 Independent Trustee fees 11,938 39,334 Insurance expense 11,496 23,951 Other expenses 14,250 22,612 Total expenses 182,628 443,630 Net investment loss (137,823 ) (393,988 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Indirect Investments 1,003,025 2,784,816 Distributions of realized gain received from Indirect Investments - 36,737 Realized loss from write-off of Indirect Investments (552,500 ) (1,972,400 ) Net change in Shareholders’ Equity from Indirect Investments 450,525 849,153 Change in net unrealized appreciation of Distributed Investments - (12,520 ) Net realized (loss) gain from Distributed Investments (8,339 ) 3,427 Net change in Shareholders’ Equity from Distributed Investments (8,339 ) (9,093 ) Change in net unrealized appreciation of Direct Investments 295,693 655,698 Net change in Shareholders’ Equity from Portfolio Investments before tax 737,879 1,495,758 Provision for income taxes 1,961 3,491 Net change in Shareholders’ Equity from Portfolio Investments after tax 739,840 1,499,249 Net Increase in Shareholders’ Equity from Operations $ 602,017 $ 1,105,261 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Six Months Ended September 30, 2009 Adviser Beneficial Trustee Shareholders Total Shareholders’ Equity as of April 1, 2009 $ 92,114 $ 16,368,219 $ 16,460,333 Increase in Shareholders’ Equity from operations: Net investment loss (1,813 ) (392,175 ) (393,988 ) Realized loss from investments - net(C) (9,060 ) (1,959,913 ) (1,968,973 ) Distributions of realized gain received from Indirect Investments - net 170 36,567 36,737 Change in unrealized appreciation on investments - net 114,197 3,313,797 3,427,994 Provision for income taxes 16 3,475 3,491 Net increase in Shareholders’ Equity from operations 103,510 1,001,751 1,105,261 Shareholders’ Equity as of September 30, 2009 (A) $ 195,624 $ 17,369,970 (B) $ 17,565,594 (A) Shareholders’ Equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $160.60 as of September 30, 2009.Additionally, from February 9, 1998 (commencement of operations) through September 30, 2009, the Trust made cash distributions to Beneficial Shareholders totaling $1,126 per share of beneficial interest. (C) Inclusive of realized losses from write-off of Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended September 30, 2009 Cash Flows From Operating Activities Net increase in Shareholders’ Equity from operations $ 1,105,261 Adjustments to reconcile net increase in Shareholders’ Equity from operations to net cash provided by operating activities: Net realized loss from investments 1,932,236 Change in net unrealized appreciation of Investments (3,427,994 ) Proceeds from the sale of Distributed Investments 136,620 Net capital contributed to Indirect Investments (126,670 ) Return of capital distributions received from Indirect Investments 59,815 Decrease in accrued interest receivable 945 Increase in deferred compensation plan assets, at market value (67,264 ) Increase in prepaid expenses and other assets (157,881 ) Decrease in other receivable - foreign withholding tax 22,742 Increase in deferred compensation plan - due to Independent Trustees 67,264 Decrease in deferred tax liability (3,491 ) Increase in accounts payable and accrued expenses 76,775 Net cash used in operating activities (381,642 ) Cash Flows Used for Financing Activities Decrease in cash and cash equivalents (381,642 ) Cash and cash equivalents at beginning of period 3,392,014 Cash and Cash Equivalents at End of Period $ 3,010,372 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of September 30, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend $ 863,700 $ 1,877,790 1,000 shares of common stock 1,000,000 867,628 Total Manufacturing 1,863,700 2,745,418 15.63 % 15.63 % Total Direct Investments 1,863,700 2,745,418 15.63 % 15.63 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,030,352 1,166,283 6.64 % 6.64 % $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 392,428 405,928 2.31 % 2.31 % $2,500,000 original capital commitment .267% limited partnership interest Total International 1,422,780 1,572,211 8.95 % 8.95 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 876,890 1,237,742 7.05 % 7.05 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 262,350 219,555 1.25 % 1.25 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,139,240 1,457,297 8.30 % 8.30 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of September 30, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,496,395 $ 3,567,509 20.30 % 20.30 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 1,089,744 1,089,685 6.20 % 6.20 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 616,577 1,256,664 7.15 % 7.15 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 0 35,750 0.20 % 0.20 % $10,000,000 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 4,202,716 5,949,608 33.85 % 33.85 % Sector Focused: First Reserve Fund VIII, L.P.(A) 0 93,000 0.53 % 0.53 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 95,000 122,232 0.69 % 0.69 % Providence Equity Offshore Partners III, L.P. 1,154 6,390 0.04 % 0.04 % $3,500,000 original capital commitment 96,154 128,622 0.73 % 0.73 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,064,689 1,155,567 6.58 % 6.58 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,160,843 1,377,189 7.84 % 7.84 % Small Corporate Restructuring: American Securities Partners II, L.P.(A) 0 20,585 0.12 % 0.12 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. (A) 315,812 239,769 1.36 % 1.36 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (f/k/a Triumph Partners III, L.P.) 6,667 17,542 0.10 % 0.10 % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring 322,479 277,896 1.58 % 1.58 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of September 30, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. (C) $ 501,249 $ 509,559 2.90 % 2.90 % $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. 131,264 131,203 0.75 % 0.75 % $1,540,000 original capital commitment .381% limited partnership interest Sprout Capital VIII, L.P. 489,660 536,780 3.06 % 3.06 % $5,000,000 original capital commitment .667% limited partnership interest Total Venture Capital 1,122,173 1,177,542 6.71 % 6.71 % Total Indirect Investments 9,370,231 11,811,743 67.23 % 67.23 % Total Portfolio Investments (B) (D) $ 11,233,931 $ 14,557,161 82.86 % 82.86 % (A) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (B) The Trust’s indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust’s portion has been given to the other limited partners invested in this partnership. (C) In July 2009, the Trust received an in-kind distribution from Alta California Partners II, L.P. of 15,556 common shares of Neuroges X, Inc. with a total value of $126,886.Such securities were sold in August and September 2009, for a total of $118,547, resulting in a net realized loss of $8,339. (D) For the three months ended September 30, 2009, the Trust wrote-off a portion of cost of the following Indirect Investments, resulting in a realized loss of $552,500. Atlas Venture Fund IV, L.P.$73,700 Fenway Partners Capital Fund II, L.P.478,800 $552,500 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) For the Six Months Ended September 30, 2009 The following per share data and ratios have been derived from information provided in the consolidated financial statements for the six months ended September 30, Operating Performance Per Share of Beneficial Interest: 2010 Net asset value, beginning of year $ 151.33 Net investment gain (loss) (3.62) Net change in net assets from Portfolio Investments 12.89 Net (decrease) increase in net assets resulting from operations 9.27 Net asset value, end of year $ 160.60 Total investment return 12.24% Ratios to Average Net Assets: Expenses 5.16% Net investment loss (4.58%) Ratio of expenses and (A) Provision for income taxes 5.12% Supplemental Data: Net assets, end of year $ 17,369,970 Portfolio turnover (1.74%) (A) Ratio includes the impact of income taxes reported as a component of realized and unrealized gains (losses) in the Consolidated Statement of Operations. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Purpose The Pacific Corporate Group Private Equity Fund (the “Trust”) is a Delaware business trust, formed on September 22, 1997.The Trust, which began operations on February 9, 1998 (“Commencement of Operations”), is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. Pacific
